 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-0344-PHX-DGC
10                         Plaintiff,                  DETENTION ORDER
11   v.
12   Wendy Ann Copp,
13                         Defendant.
14
15          On December 27, 2018, defendant, Wendy Ann Copp, appeared before this Court
16   on a petition to revoke conditions of release, admitted the violation alleged, and submitted
17   the issue of release or detention to the Court. The Court considered the information in the
18   docket and provided to the Court in determining whether the defendant should be released
19   on conditions set by the Court.
20          The Court finds, by clear and convincing evidence, that the defendant has violated
21   the conditions of release and that there is no condition or combination of conditions
22   available to the Court. 18 U.S.C.§ 3148(b).
23          IT IS THEREFORE ORDERED that defendant be detained pending further
24   proceedings.
25          Dated this 27th day of December, 2018.
26
27
28
